DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending on the application, of which claims 1, 11, & 14 have been amended.
The previous rejections under U.S.C. 35 103 under primary reference Kim (US20140352363A1) have been withdrawn in light of the amendments. However, a different grounds of rejection for claims 1-20 is presented in view of primary reference Fumagalli (EP2719814A1) in view of Armenia et al (US5931184A) and Wakita et al. (EP2631349B1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. To the extent that they do apply, examiner does agree that no reference, previously presented by examiner, does teach or suggest the newly added limitations. However, such limitations are suggested by the teachings of newly found reference Wakita et al. (EP2631349B1). See rejection below.

Specification
The disclosure is objected to because of the following informalities: the specification appears to be missing disclosure of the distribution pipe and its components, as described in claim 12. Applicant is advised to provide correction without importing new matter into the specification.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distribution pipe, first conduit port, and second conduit port, as recited in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14-15, & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, applicant recites “an inner side of the gasket” in line 4. It is unclear if the inner side of the gasket is referring to an inner circumferential side of the gasket, or it the orientation of inner side of the gasket refers to an area of the gasket which faces inner side of the drum, opposite the surface which faces the case opening. For examination purposes the claim limitation will be interpreted as an inner circumferential side of the gasket, as it appears this is what applicant meant (see instant application Fig.10)
Regarding claims 14, 15, and 17 applicant appears to designate claim limitations with the characters “(i)” and “(ii)”. Typical usage of parenthesis are attributed towards designating reference characters designated within the specification (see MPEP 608.01(m)). It is unclear if applicant is attempting to reference characters designated within the specification or merely list limitations. Further claims 14 and 17 recite two instances of each “(i)” and “(ii)”, thus it is unclear if each instance is meant to refer back to the first instance of each character or if it is merely an addition to a list of limitations. Similarly since claim 15 is dependent upon claim 14, it is unclear if “(i)” is meant to refer back to the instance in claim 14 or is merely a listing of an additional claim limitation. For examination purposes the characters “(i)” and “(ii)” will be interpreted as merely listing additional claim limitations that are not meant to refer to previous instances of the character usage, as it appears this is what applicant intended.
Claim 15 recites the limitation "the at least one balancer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 14, & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1) in view of Armenia et al (US5931184A) and Wakita et al. (EP2631349B1).
Regarding claim 1, Fumagalli teaches a washing machine comprising: a case (Fig.1 ref 1a) with a case opening defined in the front (see [0016] opening through which the door hinges and closes opening); a tub (Fig.1 ref 2) in the casing and configured to receive water, the tub having a tub opening (Fig.1 ref 2a) accessible through the case opening; a drum (Fig.1 ref 3) rotatably disposed in the tub and configured to receive laundry through the tub opening via a drum opening (Fig.1 ref 3a); a pump (Fig.1 ref 14) configured to circulate water within the washing machine; a gasket (Fig.1 ref 9) arranged between the case opening and tub opening; the gasket has an inner circumferential surface that communicates the case opening with the tub opening (see Fig.2 refs 9 in conjunction with Fig.1 and [0016-0017]; and the gasket having a first and second plurality of nozzles (see Figs.2-3 ref 18 of ref 11 in conjunction with [0022-0023], wherein Fumagalli states that there are two set of nozzles, and each set having a plurality of nozzles, thus the first set comprises the first plurality and the second set comprises the second plurality) configured to spray water into the drum; each of the set of nozzles on a first and second side of the inner circumferential surface of the gasket (see Fig.1 also [0022-0023]); each of the first and second plurality of nozzles having a plurality of port insertion pipes (Fig.2 ref 19) defined at the gasket and communicate with the first and second plurality of nozzles respectively. The gasket further has a water pipe assembly (Fig.1 ref 15), the supply pipe comprising: an inlet hole (see Fig.1 where ref 15 just prior to branching into two hoses) that connects to a pump (Fig.1 ref 13); a first conduit (Figs.1-2 portion of ref 15 that branches from the supply pipe towards first set of nozzles, for purposes of clarity the first set appears to extend along a first outer surface of the gasket from an inlet hole (see Figs.2-3 showing gasket 9 having an outer circumferential surface of the gasket to which the conduit ref 15 connects to ref 19 and thus extends at least some portion along said surface of gasket); similarly the second set of nozzles has a second conduit that extends along a second outer surface of the gasket and guides a second portion of water from the pump to the second plurality of nozzle supply ports (see same figures and reference numbers applied to that of the first conduit, gasket surface, and supply ports except that such references are now being indicated towards the left side of the gasket); a first plurality of nozzle supply ports (Fig.2 where ref 15 overlaps with ref 19, see also [0023]) that are inserted into the first plurality of port insertion pipes (see Fig.2); and correspondingly a second plurality of nozzle supply ports (see same references numbers and paragraphs as those applied to the first nozzle supply ports except for the nozzles on the left side of drum in Fig.1); and into which the plurality of first and second nozzle supply ports are inserted. Fumagalli does not teach the nozzle supply having press fit protrusions to be inserted into the port insertion pipes in order to maintain contact with an inner circumferential surface of the insertion pipe, however the use of press fit protrusion to secure a water bearing fitting inside a pipe are known in the art as evidenced by Armenia. Fumagalli also does not explicitly teach/show the first and second conduits having a first and second portion that extends from one of the plurality of nozzles to another of the first and second plurality of nozzles. However such a feature is known in the art as evidenced by Wakita.
Armenia discloses a safety hose apparatus for a washing machine (Col. 1 lines 5-10) wherein hose connections are secured via circumferential barbs (Fig.2 ref 64 also Col. 4 lines 46-
Wakita discloses a washing machine (abstract) wherein multiple nozzles are utilized (see Figs.3-16 refs 26a-g) in order to provide improved washing and rinsing performance by uniformly wetting the laundry [0013]. The washing machine utilizes a flow path between each nozzle (Figs.3-16 ref 22), wherein the flow paths are two streams that are split in order to reduce pressure loss to the nozzles [0034-0035]. Further the conduit to the nozzles and corresponding flow path sections has a port (best seen in Fig.3 ref 25) to which a pipe (best seen in Fig.1 ref 20) connects to a pump (Fig.1 ref 21). Wakita and Fumagalli are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzle supply port of Fumagalli to use the circumferential barbs of Armenia in order to provide a simple, uncomplicated, inexpensive construction (Armenia Col.2 lines 5-6) for securing the connection of the port to the insertion pipe. One of ordinary skill in the art would have further modified the nozzle configuration of Fumagalli to utilize the multiple nozzle placement, port, and flow pathing of Wakita in order to provide improved washing and rinsing performance by uniformly wetting the laundry (Wakita [0013]) without causing large pressure loss to the nozzles (Wakita [0034-0035]). Thus, the modification provides additional nozzle groups dispersed annularly along the gasket via the use of only two branched streams, each of which also having an annular configuration around the gasket in order to reduce the flow path length and decrease pressure drops (Wakita [0034]), while maintaining the sleeve and conduit connection of Fumagalli. Wherein the flow path reads on a first and second conduit and the portion of the conduits that travel the next plurality of nozzles reads on a first and second section (Wakita Figs.3, 7-9, & 16). Thereby each pipe portion (Fumagalli Fig.2 portion of ref 15 that inserts into ref 19) to each sleeve of nozzle groups, and includes the barbs, reads on the nozzle supply ports that protrude from the conduit surfaces toward the gasket.
Regarding claims 2-7, Modified Fumagalli further teaches the washing machine of claim 1 wherein the press fit protrusion has a plurality of annular ring shaped protrusions arranged longitudinally and parallel to each other, and each having a circular shape (see Armenia Fig.3 ref 64 also Fig.2 barbs between ref 62 and ref 66) extending around the outer circumferential surface of the nozzle supply port. Further, the protrusions (barbs) have a first surface that protrudes perpendicularly outward in direction away from the circumferential surface of the nozzle supply port to a first point at a first distance and a second surface that extends at an angle relative to the perpendicular direction from the first point towards and outlet (see Armenia Fig.3 ref 64 also Fig.2 barbs between ref 62 and ref 66) of the nozzle supply port such that such that the protrusions are angled away from an outlet of the nozzle supply port (Armenia Fig.2 barbs between ref 62 and ref 64). The press fit protrusions of Modified Fumagalli would be configured to insert into the corresponding port insertion pipe (see Fumagalli [0023] also Fig.2 ref 19 and 15 overlap) and maintain contact with the inner circumferential surface (see Armenia Fig.2 barbs between ref 62 and ref 64 and Col.4 lines 48-50) of the port insertion pipe via a press fit coupling. Further, one of ordinary skill in the art understands that a compression fit (Armenia Col.4 lines 58-60) indicates at least some degree of elastic deformation and one of ordinary skill in the art also knows that gaskets in washing machines have some degree of pliability there is a 
Regarding claim 8, Modified Fumagalli teaches the washing machine of claim 1 wherein, each of the first and second plurality of nozzles of the gasket comprises a nozzle inflow pipe (Fumagalli Fig.2 ref 16) with a corresponding port insertion pipe and that protrudes toward an inner side of the gasket (Fumagalli Fig.2) and a nozzle head (Fumagalli Fig.2 ref 11 outlet portion) that is connected to the nozzle inflow pipe and forms and outlet for spraying water into the drum.
Regarding claim 9, Modified Fumagalli teaches the washing machine of claim 8, wherein Wakita further discloses the use of hit-faces and guide-faces (best seen in Wakita Figs.13-14 refs 28a-b) which are utilized to stably provide wash water to the inside of the drum (Wakita [0026, 0028]). The hit face and guide face reads on a collision surface as water from the nozzle from the outlet collides with the surface in order to diffuse over a wide area in the drum. One of ordinary skill in the art would have further modified the nozzle head of Modified Fumagalli to include the collision surface of Wakita in order to provide stable and wide diffusion of water into the drum (Wakita [0026, 0028]).
Regarding claim 11, Modified Fumagalli teaches the washing machine of claim 1, further comprising a circulation pipe (see Fumagalli Fig.1 ref 15 portion that connects to pump ref 13, see also Wakita Fig.1 ref 20); the water pipe assembly further comprises a connection port configured to be connected to the circulation pipe (best seen in Wakita Fig.2 ref 20 and 25 connection; the first conduit extends from the connection port in a first direction along at least a portion the first outer surface of the gasket; and the second conduit extends from the connection port in a second direction along at least a portion of the second outer surface of the gasket (see 
Regarding claim 14, Modified Fumagalli teaches the washing machine of claim 11, wherein the first plurality of nozzle supply ports are disposed at a first lateral side of the gasket (see Fumagalli Fig.2) and each of the first and second conduits have an upper and lower nozzle supply ports (see Wakita Figs.3, 7-9, & 16) below a closed end of each conduit (Wakita Figs.3 & 9 ref 22a). 
Regarding claim 17, Modified Fumagalli teaches the washing machine of claim 1, wherein the first plurality of nozzle supply ports are disposed at a first lateral side of the gasket (see Fumagalli Fig.2) and each of the first and second conduits have an upper and lower nozzle supply ports (see Wakita Figs.3, 7-9, & 16) disposed above a radial center (Figs.3, 9 & 16 refs 26a and 26f-g) and below a radial center (Figs.3, 9 & 16 refs 26b-c).
Regarding claim 18, Modified Fumagalli teaches the washing machine of claim 1, wherein the plurality of port insertion pipes of the gasket protrudes outward from an outer circumferential surface of the gasket (see Fumagalli Fig.2 ref 19).
Regarding claims 19-20, Modified Fumagalli teaches the washing machine of claim 1, wherein the first and second conduits extend along the outer circumferential surface of the gasket in a corresponding first and second direction that correspond to the first and second outer surface of the gasket (Fumagalli [0024]). Further, the first conduit and the second conduit are connected to each other at the end of the first conduit (see Fumagalli Fig.1 ref 15). Further, all the port insertion pipes protrude from the outer circumferential surface of the gasket, and the nozzle supply ports face the outer circumferential surface of the gasket such that they are configured to insert into the plurality of port insertion pipes (see Fumagalli Figs.2-3). It is noted that the .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1), Armenia et al (US5931184A), and Wakita et al. (EP2631349B1) as applied to claim 8 above, and further in view of Lee et al. (US9222210B2).
Regarding claim 10 Modified Fumagalli teaches the washing machine of claim 8, wherein there are partitions defining each nozzle and correspondingly narrows each flow path as it heads toward a nozzle head/outlet, but the inlet portion of the nozzle appears to larger than the diameter of the port insertion pipe. However, washing machine nozzles having the claimed configuration are known in the art as evidenced by Lee.
Lee discloses a drum washing machine (abstract) having a nozzle disposed in the diaphragm (gasket) of the washing machine (Col.2 lines 13-15). Lee further discloses a slit nozzle unit, which has a flow passage that decreases in diameter as it approaches the nozzle exit (see Fig.12). Fumagalli and Lee are analogous in the field of washing machines. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzles of Modified Fumagalli such that the nozzle flow passages are similar to the slit nozzle of Lee (Fig.12). Such a modification would allow for an increase in the flow rate of water to the nozzle (Lee Col. 12 lines 8-12).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1), Armenia et al (US5931184A), and Wakita et al. (EP2631349B1) as applied to claim 11 above, and further in view of Jo et al. (US20090249840A1).

Jo discloses a washing machine (abstract) with a nozzle provided in a gasket [0067] and having a circulation line (Fig.7 ref 42) that connects separate nozzles via two different fluid lines that extend from a diverging point (see Fig.7). Further, the diverging point between the three lines has a valve [0084], wherein the internal portion of the valve reads on a connection port as it serves as an intermediary connection between the lines and provides a passage for liquids. Fumagalli and Jo are analogous in the field of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the branch point of Modified Fumagalli to utilize the valve of Jo within the section containing the branch point in order to provide selective supply of fluid to the desired set of nozzles (Jo [0084]). The internal portion of the valve defines the connection port and the valve outlets defines a first and second conduit ports (see Jo Fig.7). Although not explicitly shown one of ordinary skill in the art knows that a valve has an outlet to which a hose/pipe can connect to. Thus, the modification provides a distribution pipe that is arranged between the first and second water pipes and the first and second conduit ports communicate with the connection port and are configured to be coupled to the first end of the first and second conduit.
Claims 13 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1), Armenia et al (US5931184A), and Wakita et al. (EP2631349B1) as applied to claims 11 and 14 above, and further in view of Im et al. (US20140311189A1).
Regarding claim 13, Modified Fumagalli teaches the washing machine of claim 11 however modified Fumagalli does not teach a balancer disposed on a circumference of the tub opening having a weight configured to reduce vibration of the tub during operation, or the first or second conduit disposed between the gasket and the balancer. However the use of balancers is well known in the art as evidenced by Im.
Im discloses a washing machine (abstract) having two waiters (Fig.4 refs 146) disposed around a gasket (Fig.2 ref 120). The waiters are configured to maintain stability the tub when the tub vibrates [0073], one of ordinary skill in the art understands that maintaining the stability of the tub would thereby mean reducing the vibration and thus the waiter reads on balancer. Im and Fumagalli are analogous in the art of washing machines. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of Modified Fumagalli to include the balancers of Im in order to maintain stability of the tub (Im [0073]). Further, at least a portion of the first or second conduit would be disposed between the gasket and the balancers because at least some of the nozzles (see Wakita Fig.3 refs 26a/26f/26g in conjunction with Im Fig.4 for clarity purposes) are disposed between the gasket and the balancers, annular shaped conduit that connects to them would also be disposed between the gasket and the balancers.
Regarding claim 16, Modified Fumagalli teaches the washing machine of claim 14, wherein one of ordinary skill in the art would reasonably expect that the either the first or the second conduit would have an uplifted portion protruding outwardly from the outer 
Im discloses a washing machine (abstract) which utilizes a gasket (Fig.5 ref 120) having nozzles (Fig.5 refs 160/170), wherein each of the regions where nozzle are located within the gasket have corresponding lifted areas (Fig.5 ref 127a) in order to prevent compression of the gasket from causing a change in nozzle spray direction [0119]. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the gasket and nozzle of Modified Fumagalli to utilize the lifted regions of Im in order to prevent compression of the gasket from causing a change in nozzle direction. The inclusion of such a region, in conjunction with the protruding sleeve and press-fit connection, would cause at least some portion of the conduit which connects to the nozzle supply port to have an uplifted region.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2719814A1), Armenia et al (US5931184A), and Wakita et al. (EP2631349B1) as applied to claim 14 above, and further in view of Im et al. (US20140311189A1), Noguchi (US5906056A), and Lim et al. (US9903066B2).
Regarding claim 15, Modified Fumagalli teaches the washing machine of claim 14, but does not teach the presence of balancers or ribs on the balancers to prevent the separation of the 
Im discloses a washing machine (abstract) having two waiters (Fig.4 refs 146) disposed around a gasket (Fig.2 ref 120), located in the upper region of the drum, and cover mostly what could be considered a designation of an upper region of the drum. The waiters are configured to maintain stability the tub when the tub vibrates [0073], one of ordinary skill in the art understands that maintaining the stability of the tub would thereby mean reducing the vibration and thus the waiter reads on balancer. Im and Fumagalli are analogous in the art of washing machines. 
Noguchi discloses a horizontal drum washer/drier machine (abstract) that has balancers with ribs and bosses (Fig. 17 refs 571 and 572 respectively see also Col.17 lines 29-33) in order to reduce the possibility of thermal deformation (Col. 17 lines 40-41) while fixing the balancer stably (Col.17 lines 31-33). Noguchi and Fumagalli are analogous in the art of washing machines. Further it is known in the art that ribs are used to prevent nozzle movement and separation as evidenced by Lim. Lim discloses a washing machine (abstract) having a mounting structure (abstract) which has a rib (Col.2 lines 1-4) that is used to prevent movement of the spray unit and thus prevent separation. Lim and Fumagalli are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of Modified Fumagalli to include the balancers of Im in order to maintain stability of the tub (Im [0073]). Since the balancers are located in the upper region of the drum and cover mostly what could be considered a designation of an upper region of the drum, one of ordinary skill in the art would reasonably expect that that a first and 
Since modified Fumagalli includes two balancers (see Im Fig.4 refs 146) the modification would provide the ribs on both balancers, thereby a first and second separation prevention rib on a first and second balancer would be present in a direction towards the first and second nozzle supply port to prevent the corresponding first and second supply port and insert pipes from separating from one another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al (US20190330780A1), hereinafter referred to as Jung1.
Jung1 discloses a washing machine (abstract) having a tub, casing, drum, pump, and gasket (abstract), the gasket having nozzle supply ports (Fig.25), and nozzles (Fig.23), the washing machine further having balancers (Fig.21). Jung1 further discloses a configuration similar to the claimed invention (see Fig.2, 21-25).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US20190136438A1 is an English equivalent to AU2018260955A1), hereinafter referred to as Lee3.
Lee3 discloses a washing machine (abstract) having a tub, casing, drum, pump (see Figs.1-2),  water supply conduits for a first and second plurality of nozzles (abstract) and a gasket (abstract), the gasket having nozzle supply ports and nozzles (abstract), the nozzle supply port having protrusion similar to those of the claimed invention (see Fig.8 and 10). The washing machine further having a water supply conduit (abstract). See also NPL document by the Australian Government submitted with application by applicant on 08/14/2019 for more detailed explanation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711